     Case: 1:16-cv-03808 Document #: 19 Filed: 10/16/19 Page 1 of 2 PageID #:200




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
 IN RE: TESTOSTERONE REPLACEMENT THERAPY      MDL NO: 2545
 PPRODUCTS LIABILITY LITIGATION

 Bobby and Bonnie Luster v. Eli Lilly and                Master Docket Case No. 1:14‐cv‐01748
 Company, et al.,                                        Hon. Judge Matthew F. Kennelly
 Case No. 1:16‐cv‐03808


                                  RESPONSE TO ORDER TO SHOW CAUSE

        Plaintiff’s Counsel now affirms to the Court that Plaintiff, Bobby Luster has been advised of his

obligation under the Case Management Orders. Plaintiff’s counsel communicated to Plaintiff on

November 13, 2018, January 9, 2019, January 16, 2019, February 14, 2019 and again on September 26,

2019 that his claim did not meet the criteria for the settlement program based on his medical records

showing a gap in usage of the product from September 6, 2013 to March 29, 2015 which exceeds the 90

day usage criteria. Plaintiff’s counsel sent plaintiff his full and complete file on February 14, 2019 and

advised him that he was free to consult with other counsel since he disagreed with our position on the

viability of his claim. Plaintiff’s counsel sent correspondence on September 26, 2019 advising Plaintiff of

his obligations and providing copies of Defendants’ Motion for and an Order to Show Cause.

        Plaintiff’s counsel has reviewed plaintiff’s medical records, pharmacy records and Plaintiff’s

executed fact sheet which illustrates the gap in usage and explained to plaintiff the issues with proving

his case due to among other things the gap in his usage. Plaintiff has told counsel he has not consulted

with other counsel. Accordingly, due to the lack of supportive documentation for the claim and

Plaintiff’s refusal to consult other counsel or alternatively authorize dismissal of the claim, Plaintiff’s

Counsel has no grounds to object to Defendant’s Motion.
    Case: 1:16-cv-03808 Document #: 19 Filed: 10/16/19 Page 2 of 2 PageID #:200




Dated: October 16, 2019                                           Respectfully Submitted,

                                                                  /s/ Kenneth M. Rothweiler
                                                                  Kenneth M. Rothweiler, Esquire
                                                                  EISENBERG, ROTHWEILER
                                                                  WINKLER, EISENBERG & JECK, P.C.
                                                                  1634 Spruce Street
                                                                  Philadelphia, PA 19103
                                                                  Phone: (215) 546‐6636
                                                                  Facsimile: (215) 546‐3941
                                                                  Ken@erlegal.com




                                         Certificate of Service

I Kenneth M. Rothweiler, hereby certify that on October 16, 2019 , the forgoing document was filed via
the Court’s CM/ECF system which will automatically serve and send notification to all registered
attorneys of record.

                                                                  /s/ Kenneth M. Rothweiler
